Title: To John Adams from Oliver Wolcott, Jr., 11 November 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Nov. 11th. 1800

The Secretary of the Treasury in compliance with the request of the President of the United States, signified in his Letter of September 20th.—respectfully submits the following facts and observations relative to certain subjects proper to be noticed in the Speech at the commencement of the ensuing Session of Congress.
            The Revenue of the United States, from Imports & Tonnage during one year preceeding the 1st. of October 1797, amounted to  Dolls. 7,353,688.41
            
            During one year preceedg Oct. 1. 1798—7,405,420.86During one year preceeding Oct. 1. 1799—6,437,086.34
            
            The product of all internal Revenues, during the three years above mentioned has been as follows.—The duties on Stamps have been collected only since July 1st. 1798.
            
To Oct. 1st. 1797—Dolls. 571,051.55To Oct. 1st. 1798— 585,879.67To Oct. 1st. 1799—773,562.76
            
            The Revenue during the year prior to Oct. 1st. 1800 has been as follows.
            
            From Imports and Tonnage—Dolls. 8,847,095.51From Internal Revenues the direct Tax excepted—815,148.34From the Direct Tax—378,286.35
            
 It thus appears that the Revenue is in a flourishing and prosperous State;—such as will justify the following observations to the House of Representatives.
I shall direct the estimates of the appropriations necessary for the services of the ensuing year, to be laid before you, with an Account of the public Revenue and expenditure to a late period—I observe with much satisfaction, that the product of the Revenue during the present year has been much more considerable, than during any former equal period. This result affords conclusive evidence of the great resources of this country & of the wisdom and efficacy of the measures which have been adopted by Congress for the protection of Commerce & preservation of public Credit.
The Secy respectfully suggests, that it may be expedient to invite the attention of Congress to measures for protecting and encouraging the manufacture of Arms; which has after great care & attention and with considerable expence to the public been brought to such a state of maturity and perfection as with continued encouragement, will supercede the necessity of future dependence on importations from foreign Countries.
All which is most respectfully submitted by,

Oliv. Wolcott